                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                              CASE NO. 5:20-CV-00123-FL

 KELLY STAFFORD; GRASS ROOTS
 NORTH CAROLINA; SECOND
 AMENDMENT FOUNDATION; and
 FIREARMS POLICY COALITION,
 INC.,

                                  Plaintiffs,

 v.                                                ORDER GRANTING MOTION FOR
                                                 EXTENSION OF TIME FOR DEFENDANT
                                                  TO RESPOND TO PLAINTIFF’S REPLY
                                                     TO DEFENDANT’S MOTION TO
                                                              DISMISS


 GERALD M. BAKER, in his official
 capacity as Sheriff of Wake County,
 North Carolina,
                               Defendant.


        The court has reviewed the pleadings and the request for an extension of time to file a reply

brief, if necessary, submitted by the Defendant and finding good cause exists to grant the motion

and also finding the Plaintiff consents to the Motion, grants the Motion for Extension of Time to

File a Reply Brief, if necessary, and Defendant shall have until July 16, 2020, in which to file such

brief, if necessary.

                  2nd day of July, 2020.
        This the ____




                                                              U.S. District Court
